Case 2:18-cv-11315-PDB-MKM ECF No. 22 filed 05/26/20        PageID.3236    Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 JEFF TITUS,

             Petitioner,                             Case No. 2:18-cv-11315
 v.
                                                     Paul D. Borman
 NOAH NAGY,                                          United States District Judge

           Respondent.
 ___________________________/

               ORDER DENYING PETITIONER’S MOTION
            TO RECONSIDER DENIAL OF EMERGENCY BOND

       On April 28, 2020, petitioner Jeff Titus filed a motion to reconsider denial of

 emergency bond and brief in support. (ECF No. 18.) The State filed a response in

 opposition to the motion. (ECF No. 21.)

       Petitioner is serving a life sentence without the possibility of parole for two

 counts of first-degree murder. The convictions arose from the fatal shooting of two

 men at a state game area in 1990. As explained by the state court,

       [t]he victims were not hunting together, but were found near one
       another, both shot in the back, through their hunting licenses, from
       close range. The bodies were found in a section of the game area
       adjacent to defendant’s property. There were no eyewitnesses to the
       incident; however, the prosecutor presented a parade of witnesses who
       testified with respect to incriminating statements made by defendant,
       incriminating acts, and other actions undertaken by defendant in regard
       to hunters on or near his property.
Case 2:18-cv-11315-PDB-MKM ECF No. 22 filed 05/26/20         PageID.3237    Page 2 of 3




 People v. Titus, No. 243642, 2004 WL 316427, at *1 (Mich. Ct. App. Feb. 19, 2004)

 (unpublished).

       Petitioner commenced this case in 2018. (ECF No. 1.) On September 19,

 2019, the parties stipulated that the Court should postpone its disposition of the

 habeas petition so that the Conviction Integrity Unit of the Office of the Michigan

 Attorney General could investigate Petitioner’s case and determine whether there

 was clear and convincing evidence that Petitioner was wrongfully convicted. (ECF

 No. 11.) On September 30, 2019, the Court entered an order in which it postponed

 disposition of the habeas petition and closed the case for administrative purposes.

 (ECF No. 12.)

       On April 8, 2020, Petitioner filed a motion for emergency bond, which

 focused on the coronavirus disease (COVID-19). (ECF No. 13.) The Court denied

 the motion. (ECF No. 17.) Petitioner now seeks reconsideration of that order.

       In the Eastern District of Michigan, motions for reconsideration are governed

 by Local Rule 7.1(h). This rule requires the moving party to show “a palpable defect

 by which the Court and the parties and other persons entitled to be heard on the

 motion have been misled,” which, if corrected, “will result in a different disposition

 of the case.” E.D. Mich. LR 7.1(h)(3). “A ‘palpable defect’ is a defect which is

 obvious, clear, unmistakable, manifest, or plain.” Michigan Dep't of Envtl. Quality

 v. City of Flint, 296 F. Supp. 3d 842, 847 (E.D. Mich. 2017).


                                           2
Case 2:18-cv-11315-PDB-MKM ECF No. 22 filed 05/26/20           PageID.3238    Page 3 of 3




       The Court recognizes that there is a COVID-19 pandemic, that Petitioner is

 sixty-eight years old, and that he recently recovered from a month-long respiratory

 infection. The Court also recognizes that Petitioner is confined at the Lakeland

 Correctional Facility where numerous prisoners have been diagnosed with COVID-

 19.

       At the same time, the Court recognizes that the parties asked the Court to

 postpone disposition of the habeas petition in favor of seeking relief from the

 Michigan Attorney General’s Conviction Integrity Unit. Given the facts established

 in the state-court case and the fatal shootings, the Court is not persuaded that it made

 a palpable error in denying Petitioner’s motion for emergency bond. Accordingly,

 the motion to reconsider the denial of the motion for emergency bond is denied.



                                         s/Paul D. Borman
                                         Paul D. Borman
 Dated: May 26, 202                      United States District Judge




                                            3
